                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 ELKINS

UNITED STATES OF AMERICA ex rel.
JOHN OSBORNE CRANDELL, III,

             Plaintiff,

v.                                               Civ. Action No. 2:18-CV-124
                                                            (Kleeh)

HARDY COUNTY RURAL
DEVELOPMENT AUTHORITY,

             Defendant.


       ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 16] AND
                GRANTING MOTION TO DISMISS [ECF NO. 11]

        On November 29, 2018, the Plaintiff, John Osborne Crandell,

III (“Crandell”), filed this qui tam action under the False Claims

Act,     alleging     that   the    Defendant,      the    Hardy    County        Rural

Development     Authority       (“HCRDA”),    submitted      or    caused     to     be

submitted false claims to the United States of America under a

land    development     grant      program.   ECF    No.   1.     The    program     is

administered     by    the   United     States      Department     of     Commerce’s

Economic    Development      Authority    (“EDA”)     in   Hardy        County,    West

Virginia. Id.

        Pursuant to 28 U.S.C. § 636 and the local rules, the Court

referred the action to United States Magistrate Judge Michael J.

Aloi for initial review. On March 8, 2019, after investigating the

claim, the United States notified the Court of its decision not to
CRANDELL V. HCRDA                                                       2:18-CV-124

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 16] AND
             GRANTING MOTION TO DISMISS [ECF NO. 11]

intervene, and it moved to dismiss the action. ECF Nos. 10, 11.

     On    May   22,     2019,    Judge     Aloi    entered        a    Report        and

Recommendation (“R&R”), recommending that the Court grant the

Motion to Dismiss. The R&R also informed the parties that they had

fourteen days to file “specific written objections, identifying

the portions of the Report and Recommendation to which objection

is made, and the basis of such objection.” ECF No. 16 at 12. It

further    warned      them    that   the   “[f]ailure       to        file    written

objections . . . shall constitute a waiver of de novo review by

the District Court and a waiver of appellate review by the Circuit

Court of Appeals.” Id. Crandell received the R&R on May 25, 2019.

To date, no objections have been filed.

     When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless    they   are    clearly   erroneous.       See    Diamond       v.    Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because     no    party   has    objected,     the    Court       is     under   no

                                        2
CRANDELL V. HCRDA                                       2:18-CV-124

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 16] AND
             GRANTING MOTION TO DISMISS [ECF NO. 11]

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, the Court:

          (1)   ADOPTS the R&R [ECF No. 16] for reasons
                more fully stated therein;

          (2)   GRANTS the Government’s Motion to Dismiss
                [ECF No. 11]; and

          (3)   STRIKES this action    from   the   active
                docket of the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se plaintiff, via certified mail,

return receipt requested.

     DATED: June 27, 2019



                               ____________________________
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                 3
